Citation Nr: 1100739	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for infundi bulofolliculitis, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which continued the 30 percent rating for infundi 
bulofolliculitis.

In May 2010, the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.

In his November 2008 notice of disagreement, the Veteran stated 
that his skin disability affected him physically and mentally.  
In his March 2009 VA Form 9, he stated that his skin disability 
was mentally frustrating.  These statements are construed as 
raising the issues of entitlement to service connection for a 
psychiatric disability, secondary to infundi bulofolliculitis.  
This issue is referred to the agency of original jurisdiction 
(AOJ) for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected infundi bulofolliculitis is rated 
under Diagnostic Code (DC) 7806, which provides that in addition 
to the applicable rating criteria under DC 7806, the condition 
can also be rated as disfigurement of the head, face, and neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118.  

The Veteran underwent a VA skin examination in September 2010, 
but the examination did not provide sufficient information for 
rating the disability under Diagnostic Code 7800.  The 
examination report did not include information as to the 8 
characteristics of disfigurement and color photographs were not 
made.

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected infundi 
bulofolliculitis, a remand is warranted for the AMC or RO to make 
an additional attempt to provide the Veteran with a 
contemporaneous examination with findings responsive to the 
applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

When a claimant's medical history indicates that his condition 
undergoes periods of remission and recurrence, VA is required to 
provide a medical examination during the period of recurrence in 
order to provide a proper disability rating.  Ardison v. Brown, 6 
Vet. App. 405, 407.  In Ardison, the Court found that an 
examination during the remission phase of the condition did not 
"accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported at the September 2010 
examination that his skin condition tended to be worse in the 
winter, but none of his recent examinations have been in the 
winter.  As such, the Veteran should be scheduled for a VA 
examination in the winter, if possible, so that his disability 
may be evaluated during a period of exacerbation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the current severity of his 
service-connected infundi bulofolliculitis.  
The claims folder must be made available to 
and reviewed by the examiner.  All indicated 
studies should be performed.  

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's skin disability.  The examiner must 
report the percentages of the Veteran's 
entire body and of the exposed areas that are 
affected by the service- connected skin 
disability.  With regard to the head, face 
and neck; the examiner should note whether 
there is visible or palpable tissue loss, 
gross deformity or distortion of any features 
or paired features, or any of the 8 
characteristics of disfigurement (found in 
Note 1, 38 C.F.R. § 4.118, DC 7800).  

Any scars that are deep or cause limitation 
of motion should be measured, and reported.  

The examiner also should note whether the 
Veteran's skin disability has required the 
use of systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs, and if so, the extent of that usage 
during the past 12- month period.  

Color photographs must be associated with the 
examination report.  The examiner should also 
report the percentages of the whole body and 
of exposed areas that are affected by the 
service connected skin condition.

2.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be issued.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

